        Case 5:20-cv-06128-EJD Document 122 Filed 07/14/21 Page 1 of 18
BRIAN D. NETTER
Deputy Assistant Attorney General
LESLEY FARBY
Assistant Branch Director
GARY FELDON, D.C. Bar No. 987142
Trial Attorney
United States Department of Justice
Civil Division, Federal Programs Branch
1100 L Street, NW
Washington, D.C. 20044
Telephone: (202) 598-0905
Facsimile: (202) 616-8470
Email: gary.d.feldon@usdoj.gov

Attorneys for Defendant

                       IN THE UNITED STATES DISTRICT COURT

                     FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   SAN JOSE DIVISION


APPLE INC., et al.                           ) Case No.: 5:20-cv-06128-EJD
                                             )
              Plaintiffs,                    ) Defendant’s Notice of New Authority in
                                             ) Support of His Motion to Dismiss
      v.                                     )
                                             ) Hon. Edward J. Davila
ANDREW HIRSHFELD,                            )
Performing the Functions and Duties of the   ) Date: Under Submission
Under Secretary of Commerce for Intellectual )
Property and Director of the United States   )
Patent and Trademark Office,                 )
                                             )
              Defendant.                     )
             Case 5:20-cv-06128-EJD Document 122 Filed 07/14/21 Page 2 of 18




1           Defendant Andrew Hirshfeld, in his official capacity performing the functions and duties

2    of the Under Secretary of Commerce for Intellectual Property and Director of the United States

3    Patent and Trademark Office (“USPTO”), submits this notice of new authority in support of his

4    motion to dismiss, ECF No. 64. Specifically, Defendant argued in that motion that Plaintiffs had

5    failed to establish the requisite concrete injury to establish standing. Id. at 8-10; see also Defs.’

6    Reply in Supp. of the Mot. to Dismiss Pls.’ Am. Compl., ECF No. 95, at 1-3.

7           On July 13, 2021, the United States District Court for the Eastern District of Texas ruled

8    for the Government in US Inventor Inc. v. Hirshfeld, 2:21-cv-00047-JRG (E.D. Tex). Exhibit A

9    (US Inventor Mem. Op. & Order). The plaintiffs in that case—many of whom had moved for

10   and been denied intervention on the same claims in this case, compare id. with ECF No. 101

11   (order denying intervention)—challenged the USPTO’s use of precedential opinions to establish

12   factors for Patent Trial and Appeal Board (“PTAB”) panels to apply in exercising discretion to

13   deny petitions for inter partes review (“IPR”), including the precedential decision in Apple Inc. v.

14   Fintiv, Inc., IPR2020-00019, Paper 11 (P.T.A.B. Mar. 20, 2020). Ex. A at 3-4. Specifically, the

15   plaintiffs in US Inventor alleged the USPTO unlawfully “withh[eld] notice-and comment

16   rulemaking” and engaged in “rulemaking without the required notice and comment.” Ex. A at 4.

17          In dismissing the case, the Eastern District of Texas held that the plaintiffs had not

18   “identified any legally cognizable injury in fact that would give rise to standing” but had instead

19   alleged only “a procedural injury” without “an interest that is concrete” because “[t]he decision

20   not to institute an [IPR] trial does not affect any substantive rights.” Id. at 7. The court went on

21   to explain that, “as the Supreme Court and the Federal Circuit have stated, patent challengers and

22   patentees at the PTAB have no right either to institution or to denial of institution” and thus

23   “cannot claim some concrete right or interest in having the PTAB panels exercise their discretion

24   in [the p]laintiffs’ desired manner.” Id. at 7-8. Finally, the court rejected additional purported

25   concrete injuries relied on by plaintiffs to bolster their claims to standing: (a) the burden of

26   “being ‘forced to respond’ to [IPR] petitions”; (b) lack of clarity from the precedential opinions;

27   (c) the “cost of litigating before the PTAB”; (d) “facing [the] threat of IPR”; (e) “a lack of


                               Defendant’s Notice of Supplemental Authority
                                      Case No.: 5:20-cv-06128-EJD
            Case 5:20-cv-06128-EJD Document 122 Filed 07/14/21 Page 3 of 18




1   technical expertise among PTAB judges”; “(f) decreased confidence in the patent system”; and

2   (g) “informational injury.” Id. at 8-9, 12.

3          Defendant believes this new authority will assist the Court in consideration of the

4   pending motion to dismiss.

    DATED: July 14, 2021                                Respectfully submitted,

                                                        BRIAN D. NETTER
                                                        Deputy Assistant Attorney General

                                                        LESLEY FARBY
                                                        Assistant Branch Director
                                                          /s/ Gary Feldon
                                                        GARY D. FELDON D.C. Bar #987142
                                                        Trial Attorney, Federal Programs Branch
                                                        Civil Division, U.S. Department of Justice
                                                        1100 L Street, NW
                                                        Washington, D.C. 20044
                                                        Telephone: (202) 598-0904
                                                        E-mail: gary.d.feldon@usdoj.gov
                                                        Counsel for Defendant




                              Defendant’s Notice of Supplemental Authority
                                     Case No.: 5:20-cv-06128-EJD
        Case 5:20-cv-06128-EJD Document 122 Filed 07/14/21 Page 4 of 18

                                CERTIFICATE OF SERVICE

       I hereby certify that on July 14, 2021, I electronically filed the foregoing document with

the Clerk of the Court, using the CM/ECF system, which will send notification of such filing to

the counsel of record in this matter who are registered on the CM/ECF system.



       Executed on July 14, 2021, in Washington, D.C.



                                              /s/ Gary Feldon
                                             GARY D. FELDON
Case 5:20-cv-06128-EJD Document 122 Filed 07/14/21 Page 5 of 18




                     Exhibit A
Case 2:21-cv-00047-JRG
      Case 5:20-cv-06128-EJD
                        Document
                             Document
                                 29 Filed
                                       12207/13/21
                                            Filed 07/14/21
                                                    Page 1 of
                                                           Page
                                                              13 PageID
                                                                  6 of 18 #: 604




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

US INVENTOR INC., TINNUS                            §
ENTERPRISES, LLC, 360 HEROS, INC,                   §
RAMZI MAALOUF, LARRY GOLDEN,                        §
WORLD SOURCE ENTERPRISES, LLC,                      §
E-WATCH, INC,                                       §
                                                    §
                Plaintiffs,                         §
                                                    §
v.                                                  §   CIVIL ACTION NO. 2:21-CV-00047-JRG
                                                    §
DREW HIRSHFELD, IN HIS OFFICIAL                     §
CAPACITY PERFORMING THE                             §
FUNCTIONS AND DUTIES OF THE                         §
UNDER SECRETARY OF COMMERCE                         §
FOR INTELLECTUAL PROPERTY AND                       §
DIRECTOR, UNITED STATES PATENT                      §
AND TRADEMARK OFFICE,                               §
                                                    §
                Defendant.                          §

                          MEMORANDUM OPINION AND ORDER

       Before the Court is Plaintiffs US Inventor Inc. (“US Inventor”), Tinnus Enterprises, LLC,

360 Heros, Inc., Ramzi Maalouf, Larry Golden, World Source Enterprises, LLC, and E-Watch,

Inc.’s (collectively, the “Patent Owner Plaintiffs”) (together with US Inventor, “Plaintiffs”)

Motion for Entry of a Preliminary Injunction Against the Acting Director of the United States

Patent and Trademark Office (the “Motion for Preliminary Injunction”). (Dkt. No. 7). Also before

the Court is the Motion to Dismiss (Dkt. No. 19) filed by Defendant Drew Hirshfeld, sued in his

official capacity as Acting Director of the United States Patent and Trademark Office (the

“Director”). The Court held a hearing on both motions on July 1, 2021. After careful consideration

of the arguments and authorities presented by the parties, the Court is of the opinion that the Motion
Case 2:21-cv-00047-JRG
      Case 5:20-cv-06128-EJD
                        Document
                             Document
                                 29 Filed
                                       12207/13/21
                                            Filed 07/14/21
                                                    Page 2 of
                                                           Page
                                                              13 PageID
                                                                  7 of 18 #: 605




to Dismiss should be GRANTED. Accordingly, the Court does not reach the merits of the Motion

for Preliminary Injunction and dismisses this action for lack of subject-matter jurisdiction.

I.     INTRODUCTION

       When Congress passed the America Invents Act (“AIA”) in 2011, it established an

executive adjudicatory body called the Patent Trial and Appeal Board (“PTAB”) as a constituent

component of the U.S. Patent and Trademark Office (“PTO”), an agency within the Department

of Commerce. 35 U.S.C. § 6(a); United States v. Arthrex, Inc., No. 19-1434, 594 U.S. ___, slip

op. at 3 (2021). The PTAB sits in panels of three and can decide the patentability of inventions.

Id. at 4; Oil States Energy Servs., LLC v. Greene’s Energy Grp., LLC, 138 S. Ct. 135, 1373–74

(2018). As a part of the AIA, Congress established several procedures through which the validity

of an issued patent can be challenged before the PTAB, including inter partes review (“IPR”) and

post-grant review (“PGR”). There are some differences between IPRs and PGRs, but both are

adversarial proceedings that permit parties other than the patentee to challenge the validity of an

issued patent.

       Both IPRs and PGRs have two phases: an institution phase and a trial phase. In the

institution phase, the patent challenger and the patentee contest whether the PTAB, exercising the

Director’s authority, should institute a trial on the merits. At this stage in an IPR, the patent

challenger must persuade the PTAB panel that “there is a reasonable likelihood that the petitioner

would prevail” on at least one challenge leveled in the petition. 35 U.S.C. § 314(a). At the same

stage in a PGR, the patent challenger must persuade the panel that “it is more likely than not that

at least 1 of the claims challenged in the petition is unpatentable.” 35 U.S.C. § 324(a). If the panel

determines that the patent challenger has not made the required threshold showing, the PTAB

denies institution and the proceeding ends without a trial phase. See §§ 314(a), 324(a). If the panel



                                                  2
Case 2:21-cv-00047-JRG
      Case 5:20-cv-06128-EJD
                        Document
                             Document
                                 29 Filed
                                       12207/13/21
                                            Filed 07/14/21
                                                    Page 3 of
                                                           Page
                                                              13 PageID
                                                                  8 of 18 #: 606




determines that the standard has been met, the PTAB may institute a trial on the merits, which

ultimately culminates in a final written decision either confirming or rejecting the patentability of

the challenged patent claims. See §§ 318(a), 324(a). The final written decision also creates an

estoppel of any grounds that the patent challenger raised or could reasonably have raised in the

proceeding. §§ 315(e), 325(e). A final written decision is subject to appellate review at the U.S.

Court of Appeals for the Federal Circuit. 35 U.S.C. §§ 141–44, 319, 329.

       Even if the threshold showing is met, the PTAB is not required to institute a trial. Under

§§ 314(a) and 324(a), “the agency’s decision to deny a petition is a matter committed to the Patent

Office’s discretion.” Cuozzo Speed Techs., LLC v. Lee, 136 S. Ct. 2131, 2140 (2016) (IPRs); see

also Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1049 (Fed. Cir. 2017) (PGRs).

The decision to institute (or not) is not a “final” agency decision and is not reviewable. Cuozzo,

136 S. Ct. at 2140. Therefore, notwithstanding any apparent merits in a petition for review, the

PTAB (acting on behalf of the Director) may exercise its discretion to deny institution of a trial.

       Several recent decisions from PTAB panels have explored the scenarios in which

“discretionary denials” are appropriate. In General Plastic Industrial Co., Ltd. v. Canon Kabushiki

Kaisha, IPR2016-01357, Paper 19 (P.T.A.B. Sep. 6, 2017), a panel announced factors to consider

in the case of serial IPR petitions. In Advanced Bionics, LLC v. MED-EL Elektromedizinische

Geräte GmbH, IPR2019-01469, Paper 6 (P.T.A.B. Feb. 13, 2020), a panel discussed

considerations for denying institution under § 325(d) based on arguments or prior art that had

previously been presented to the Patent Office. In NHK Spring Co. v. Intri-Plex Techs., Inc.,

IPR2018-00752, Paper 8 (P.T.A.B. Sept. 12, 2018) and Apple Inc. v. Fintiv, Inc., IPR2020-00019,

Paper 11 (P.T.A.B. Mar. 20, 2020), panels considered discretionary denials in view of parallel

district court litigation over the challenged patents. The Fintiv panel ultimately announced a six-



                                                 3
Case 2:21-cv-00047-JRG
      Case 5:20-cv-06128-EJD
                        Document
                             Document
                                 29 Filed
                                       12207/13/21
                                            Filed 07/14/21
                                                    Page 4 of
                                                           Page
                                                              13 PageID
                                                                  9 of 18 #: 607




factor test for when denial is appropriate. Fintiv, IPR2020-00019, Paper 11 at 6. Each of these

decisions has since been designated by the Director as “precedential,” which renders them

“binding Board authority in subsequent matters involving similar facts or issues.” See PTAB,

STANDARD       OPERATING        PROCEDURE       2     (REV.     10)     at    11     (“SOP       2”),

https://www.uspto.gov/sites/default/files/documents/SOP2%20R10%20FINAL.pdf.

       Against this backdrop, Plaintiffs initiated the above-captioned action against the Director

seeking both declarative and injunctive relief. Plaintiffs generally allege that the Director’s

designation of such decisions as precedential constitutes unlawful rulemaking without the formal

notice and comment required under the Administrative Procedures Act (“APA”), 5 U.S.C. § 553.

(Dkt. No. 6). At a high level, Plaintiffs argue that 35 U.S.C. §§ 316(a)(2) and 326(a)(2) mandate

that the Director “shall prescribe regulations . . . setting forth the standards for the showing of

sufficient grounds to institute a review” under §§ 314(a) and 324(a)–(b). (Dkt. No. 7 at 5). Thus,

Plaintiffs argue, the AIA requires the Director to abide by the APA’s regulation

framework—notice-and-comment rulemaking—when determining the standards for discretionary

§§ 314(a) and 324(a) denials. It follows, as Plaintiffs would have it, that the Director was not free

to make rules outside of this framework by simply designating panel opinions as precedential.

       Plaintiffs bring two claims. Count I alleges unlawful agency inaction under

5 U.S.C. § 706(1) for withholding notice-and-comment rulemaking. (Dkt. No. 6 ¶¶ 80–83). Count

II alleges unlawful agency action under 5 U.S.C. § 706(2) for rulemaking without the required

notice and comment. (Id. ¶¶ 84–87). Plaintiffs request the Court to:

       1.      Declare adjudicative rulemaking on discretionary considerations for the
       “sufficient grounds” decision to be unlawful;

       2.      Compel notice-and-comment rulemaking on discretionary considerations
       for the “sufficient grounds” decision, as Congress has mandated;



                                                 4
Case 2:21-cv-00047-JRG
      Case 5:20-cv-06128-EJD
                         Document
                              Document
                                  29 Filed
                                       12207/13/21
                                            Filed 07/14/21
                                                     Page 5 Page
                                                            of 13 PageID
                                                                  10 of 18#: 608




       3.     Preliminarily and permanently enjoin the Director from granting institution
       in any AIA patent trial pending completion of compelled rulemaking (at which
       point properly promulgated rules will govern Board panel institutions and
       adjudications);

       4.     Preliminarily and permanently enjoin the Director from requiring Board
       panels to treat any prior adjudicated Board decision analyzing discretionary
       considerations as “precedential” in any upcoming decision, pending completion of
       compelled rulemaking (at which point properly promulgated rules will govern
       Board panel institutions and adjudications); [and]

       5.     Award Plaintiffs their costs and attorney’s fees and expenses as allowed by
       law[.]

(Id. at 25). Plaintiffs have also filed a Motion for Preliminary Injunction. (Dkt. No. 7).

       The Director has filed a Motion to Dismiss. (Dkt. No. 19). He argues that the Court lacks

subject-matter jurisdiction because the Plaintiffs do not have standing to pursue these claims. (Id.

at 7–13). He also argues that Plaintiffs have failed to state a claim, both due to a failure to exhaust

administrative remedies and a failure on the merits. (Id. at 13–20). As standing is jurisdictional,

the Court addresses the Motion to Dismiss first. Steel Co. v. Citizens for a Better Environment,

523 U.S. 83, 94–95 (1998). Having considered the arguments and authorities presented in the

briefing and in oral argument, the Court agrees with the Director that Plaintiffs do not have

standing to pursue this action. Accordingly, the Court does not reach the merits of Plaintiffs’

Motion for a Preliminary Injunction. See id. at 94 (“Jurisdiction is power to declare the law, and

when it ceases to exist, the only function remaining to the court is that of announcing the fact and

dismissing the cause.” (quoting Ex parte McCardle, 74 U.S. 506, 514 (1868))).

II.    LEGAL STANDARDS

       The “irreducible constitutional minimum” of standing has three requirements. Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560. First, the plaintiff must have suffered an “injury in fact.”

Id. An injury in fact is an “invasion of a legally protected interest” that is both “concrete and

particularized” and “actual or imminent, not conjectural or hypothetical.” Id. (internal quotation

                                                  5
Case 2:21-cv-00047-JRG
      Case 5:20-cv-06128-EJD
                         Document
                              Document
                                  29 Filed
                                       12207/13/21
                                            Filed 07/14/21
                                                     Page 6 Page
                                                            of 13 PageID
                                                                  11 of 18#: 609




marks omitted). Second, the injury must be fairly and causally traceable to the conduct of the

defendant. Id. Third, it must be likely that the injury would be redressed by a favorable decision.

Id. at 561.

        Where the alleged injury is a violation of a procedural right, the plaintiff must show that

the violated procedure affects some underlying concrete interest. Lujan, 504 U.S. at 573 n.8;

Summers v. Earth Island Inst., 555 U.S. 488, 496 (2009). “[D]eprivation of a procedural right

without some concrete interest that is affected by the deprivation—a procedural right in vacuo—is

insufficient to create Article III standing. Only a ‘person who has been accorded a procedural right

to protect his concrete interests can assert that right without meeting all the normal standards for

redressability and immediacy.’” Id. (quoting Lujan, 504 U.S. at 572 n.7) (emphases in original).

        An organization can seek relief under either an associational standing theory or an

organizational standing theory. Associational standing has three requirements: first, that the

association’s members independently have Article III standing; second, that the interests the

association seeks to protect are germane to its purpose; and third, that neither the claim asserted

nor the relief requested requires participation of the individual members. Texas Democratic Party

v. Benkiser, 459 F.3d 582, 587 (5th Cir. 2006). Organizational standing allows an organization to

establish injury in fact if the organization “diverted significant resources to counteract the

defendant’s conduct,” such that the defendant’s conduct significantly and perceptibly impaired the

organization’s ability to provide its activities. NAACP v. City of Kyle, Tex., 626 F.3d 233, 238 (5th

Cir. 2010). The impairment must be concrete and demonstrable, with a consequent drain on the

organization’s resources. Id.




                                                 6
Case 2:21-cv-00047-JRG
      Case 5:20-cv-06128-EJD
                         Document
                              Document
                                  29 Filed
                                       12207/13/21
                                            Filed 07/14/21
                                                     Page 7 Page
                                                            of 13 PageID
                                                                  12 of 18#: 610




III.   DISCUSSION

       The Director argues that neither the Patent Owner Plaintiffs nor US Inventor have

identified any legally cognizable injury in fact that would give rise to standing. (Dkt. No. 19 at

8–9). He also argues that US Inventor cannot establish organizational standing. (Id. at 11).

Plaintiffs respond, identifying several alleged injuries they contend would support standing. (Dkt.

No. 20 at 4). The Court, having considered Plaintiffs’ several theories, agrees with the Director.

For the reasons stated herein, the Court is not persuaded that Plaintiffs have established Article III

standing.

       A.      Plaintiffs Have Not Established a Legally Cognizable Injury in Fact

       Plaintiffs allege they are injured by the Director’s failure to regulate with notice and

comment. The Patent Owner Plaintiffs argue that their patent rights “are at greater risk when

validity disputes get decided in IPR or PGR rather than Article III court proceedings,” asserting a

higher invalidation rate at the PTAB than in District Courts. (Dkt. No. 20 at 5). According to the

Patent Owner Plaintiffs, the risk of harm to their patent rights are increased when there are fewer

“off-ramps” to institution of AIA trials. (Dkt. No. 24 at 1). Plaintiffs also argue they were denied

a “seat at the table” during the creation of a discretionary denial framework because institution

decisions are not appealable. (Id. at 6).

       Plaintiffs allege a procedural injury. As such, they must show that the procedures violated

would protect some underlying concrete interest. Summers, 555 U.S. at 496. On the facts

presented, the Court is not persuaded that Plaintiffs have met their burden. The Patent Owner

Plaintiffs have not identified an interest that is concrete, as opposed to speculative and abstract.

The decision not to institute an AIA trial does not affect any substantive rights. In general, as the

Supreme Court and the Federal Circuit have stated, patent challengers and patentees at the PTAB



                                                  7
Case 2:21-cv-00047-JRG
      Case 5:20-cv-06128-EJD
                         Document
                              Document
                                  29 Filed
                                       12207/13/21
                                            Filed 07/14/21
                                                     Page 8 Page
                                                            of 13 PageID
                                                                  13 of 18#: 611




have no right either to institution or to denial of institution. See § 314(d) (institution decision is

nonappealable); Cuozzo Speed, 136 S. Ct. 2131, 2140 (2016) (“The Patent Office’s decision to

initiate inter partes review is ‘preliminary,’ not ‘final.’ And the agency’s decision to deny a petition

is a matter committed to the Patent Office’s discretion.”); Thryv, Inc. v. Click-to-Call Techs. LP,

140 S. Ct. 1367, 1373 (2020) (“a party generally cannot contend on appeal that the agency should

have refused ‘to institute an inter partes review.’”).

       For patentees, the notion of a concrete interest in discretionary denials of AIA petitions is

particularly tenuous. Although the institution decision is a step on the road to invalidation, there is

no dispute that discretionary denials under §§ 314(a) and 324(a) necessarily occur in situations

where the PTAB has proper authority to institute. There is also no apparent dispute that the PTAB

can exercise that discretion, at least on a panel-by-panel basis. As a result, the factors considered

in the challenged PTAB decisions are neither dispositive nor exclusive. In the case of a

discretionary denial, there is no harm to patentees because the proceeding ends and the patent

rights are unaffected; the status quo is maintained. Plaintiffs contend they are deprived of

additional “off-ramps” to avoid IPRs and PGRs, but Plaintiffs cannot claim some concrete right or

interest in having the PTAB panels exercise their discretion in Plaintiffs’ desired manner. Such

would run contrary to the very notion of discretion.

       The Patent Owner Plaintiffs also identify several other purported “harms” in their

Amended Complaint: being “forced to respond” to AIA petitions for review (Dkt. No. 6 at

¶¶ 14–19); that petitions would have been “more clearly deniable” with “lawful regulations” on

discretionary denials (Id. ¶¶ 18–21); the cost of litigating before the PTAB (id. ¶¶ 35–36, 48, 60);

facing threat of IPR without any parallel infringement allegations or litigation (Id. ¶ 38); a lack of

technical expertise among PTAB judges (Id. ¶ 50); and decreased confidence in the patent system



                                                   8
Case 2:21-cv-00047-JRG
      Case 5:20-cv-06128-EJD
                         Document
                              Document
                                  29 Filed
                                       12207/13/21
                                            Filed 07/14/21
                                                     Page 9 Page
                                                            of 13 PageID
                                                                  14 of 18#: 612




(Id. ¶¶ 51, 56). These complaints about the PTAB and AIA procedures bear no nexus either to the

Director’s alleged failure to seek notice and comment or to the relief requested in this suit. None

of these alleged injuries, even if assumed to be true, suffice to establish standing for the pleaded

APA challenge.

        The tenor of the Amended Complaint suggests that Plaintiffs take issue with the PTAB and

the AIA procedures in general. This is confirmed by the broad relief sought by Plaintiffs: not only

to declare the Director’s actions to be unlawful, and not only to compel notice-and-comment

rulemaking, but to enjoin all institutions of AIA trials in the interim. (Dkt. No. 6 at 25). Plaintiffs

would have this Court enjoin the PTAB from conducting any IPRs or PGRs simply because of an

alleged procedural violation in how it exercises its discretion not to act—an issue that only arises

when the PTAB has the authority to act in the first place. It appears plain that Plaintiffs are

ultimately complaining about the system which Congress established. That complaint is best

addressed by Congress—not the Courts. For these reasons, the Court is not persuaded that the

Patent Owner Plaintiffs have established Article III standing. Similarly, the Court is not persuaded

that US Inventor would have associational standing by virtue of injury to the Patent Owner

Plaintiffs.

        B.     US Inventor Lacks Organizational Standing

        Plaintiffs also argue that US Inventor has organizational standing to pursue these claims.

US Inventor is described as an “advocacy, education and public outreach” organization “on matters

of importance to individual inventors and small innovative businesses.” (Dkt. No. 6 ¶ 11).

Plaintiffs argue that US Inventor has “consume[d] time and resources” that it would not have if

the PTO had lawfully promulgated regulations. (Dkt. No. 20 at 9). Additionally, US Inventor has

now been “forced to advise its members that not participating in the U.S. patent system, reducing



                                                  9
Case 2:21-cv-00047-JRG
      Case 5:20-cv-06128-EJD
                        Document
                             Document
                                 29 Filed
                                       12207/13/21
                                            Filed 07/14/21
                                                    Page 10Page
                                                           of 13 15
                                                                 PageID
                                                                    of 18 #: 613




investments in inventing, and/or to keeping their inventions secret may now (solely because of

AIA trial reviews) be the best way forward for their situation.” (Id. (quoting Decl. of Josh Malone,

Dkt. No. 8-1 ¶ 26)). US Inventor “dedicated website resources and personnel time” to collecting

public comments for dissemination to the Director. (Id. at 9–10). US Inventor member Josh

Malone has “published commentary to inventors on topics germane to” the Fintiv and General

Plastic decisions. (Id. at 10). And US Inventor has “filed a full-blown petition for rulemaking”

before the PTO. (Id.). Plaintiffs argue that these resource expenditures support standing.

       Plaintiffs analogize to American Anti-Vivisection Society v. USDA, 946 F.3d 615, 619

(D.C. Cir. 2020) [hereinafter AAVS]. In AAVS, the D.C. Circuit upheld an animal rights group’s

standing to challenge the USDA’s failure to regulate the handling of captive birds. Id. at 619. As

the USDA failed to issue guidance on proper handling of captive birds, the group “developed ‘How

To Guides,’ ‘webinars,’ and ‘informational pamphlets that are designed to help shelters and care

facilities tend to the needs of birds.’” Id. The court, noting that such activities were not part of the

group’s normal expenditures, reasoned that the USDA’s failure to act caused a drain on the group’s

resources. Id. The court further explained that the claim of standing was bolstered because the

USDA was legally required to promulgate bird regulations. Id.

       The Court does not agree with Plaintiffs that AAVS is analogous. In AAVS, the organization

expended its resources to mitigate real world harms that arose as a result of the USDA’s failure to

promulgate required regulations. Such activities were not a part of the group’s normal

expenditures. Here, the harm that US Inventor allegedly diverted resourced to mitigate is intrinsic

to the alleged procedural violation. See City of Kyle, 626 F.3d at 238–39; contra OCA-Greater

Houston v. Texas, 867 F.3d 604, 612 (5th Cir. 2017) (“Here, by contrast [to City of Kyle], OCA is

not a lobbying group. It went out of its way to counteract the effect of Texas’s allegedly unlawful



                                                  10
Case 2:21-cv-00047-JRG
      Case 5:20-cv-06128-EJD
                        Document
                             Document
                                 29 Filed
                                       12207/13/21
                                            Filed 07/14/21
                                                    Page 11Page
                                                           of 13 16
                                                                 PageID
                                                                    of 18 #: 614




voter-interpreter restriction—not with a view toward litigation, but toward mitigating its

real-world impact on OCA’s members and the public.”). In other words, the harms that US

Inventor claimed to remediate were not concrete and demonstrable, but were akin to a procedural

harm in a vacuum. US Inventor is essentially arguing that it has been effectively harmed by

pursuing its recognized mission and organizational purpose. US Inventor merely updated its

website to inform its members and the public about PTAB developments, provided its opinions on

those developments, and took action to seek changes that it favored. These actions are not, in a

qualitative sense, the types of resource diversions that give rise to organizational standing. See

OCA-Greater Houston, 867 F.3d at 611–12; cf. City of Kyle, 626 F.3d at 238–39 (“Plaintiffs have

not explained how the activities described above, which basically boil down to examining and

communicating about developments in local zoning and subdivision ordinances, differ from the

HBA’s routine lobbying activities.”). If US Inventor was correct, any organization displeased with

an agency’s action could manufacture standing by expending some nominal amount of time and

resources in the hopes of countering the agency’s action. This cannot be the case, “for then the

injury-in-fact requirement would pose no barrier.” OCA-Greater Houston, 867 F.3d at 611 (citing

City of Kyle, 626 F.3d at 233).

       Additionally, US Inventor has not shown that these resource expenditures differ from its

normal activities. See Food & Water Watch, Inc. v. Vilsack, 808 F.3d 905, 919–20 (D.C. Cir. 2015)

(“an organization does not suffer an injury in fact where it ‘expend[s] resources to educate its

members and others’ unless doing so subjects the organization to ‘operational costs beyond those

normally expended.’”); Nat’l Taxpayers Union, Inc. v. United States, 68 F.3d 1428, 1434

(D.C. Cir. 1995) (“NTU cannot convert its ordinary program costs into an injury in fact.”). Even

assuming that US Inventor is correct that the Director improperly withheld notice-and-comment



                                               11
Case 2:21-cv-00047-JRG
      Case 5:20-cv-06128-EJD
                        Document
                             Document
                                 29 Filed
                                       12207/13/21
                                            Filed 07/14/21
                                                    Page 12Page
                                                           of 13 17
                                                                 PageID
                                                                    of 18 #: 615




rulemaking, it is wholly speculative whether the standards ultimately promulgated would be more

favorable to US Inventor, less favorable to US Inventor, or the same. In such case US Inventor

might have still advocated for its favored changes with no way of knowing whether the outcome

would have improved, weakened, or left unchanged US Inventor’s posture and position. The

record presented does not suggest or support a finding that US Inventor’s organizational activities

have been perceptibly impaired.

       Finally, US Inventor argues it has suffered an informational injury of the type that gave

rise to standing in FEC v. Akins, 524 U.S. 11 (1998). (Dkt. No. 20 at 10–11). In Akins, the Supreme

Court held that the plaintiffs had standing to challenge the FEC’s classification of a political

organization because the classification determined whether the organization was subject to public

reporting requirements. Id. at 24–25. Thus, if the FEC’s classification was incorrect, the plaintiffs

were harmed by being deprived of information related to voting, “the most basic of political

rights.” Id. US Inventor, citing again to AAVS, argues that it was deprived of

“Congressionally-mandated information that would be published in the form of agency regulations

promulgated with notice and comment.” (Dkt. No. 20 at 10–11).

       The Court agrees with the Director that the bare procedural violation alleged does not give

rise to a cognizable informational injury. In AAVS, the USDA wholly failed to regulate despite a

statutory mandate to do so within the Animal Welfare Act. AAVS, 946 F.3d at 616–17. Plaintiffs

here are not claiming that the PTO Director has entirely failed to regulate. Rather, Plaintiffs

contend that if the Director wishes to regulate discretionary denials of AIA trial petitions, he must

do so through notice-and-comment rulemaking. Unlike the Animal Welfare Act, the AIA contains

no unqualified statutory mandate for the Director to issue any sort of guidance on the PTAB’s

exercise of discretion under §§ 314(a) and 324(a). Plaintiffs contend that they suffer from



                                                 12
Case 2:21-cv-00047-JRG
      Case 5:20-cv-06128-EJD
                        Document
                             Document
                                 29 Filed
                                       12207/13/21
                                            Filed 07/14/21
                                                    Page 13Page
                                                           of 13 18
                                                                 PageID
                                                                    of 18 #: 616




“unclarity and opacity” (Dkt. No. 24 at 3), but they have not identified anything that is unclear or

opaque about the PTAB panel decisions or the reasoning contained therein. The Director could

undertake notice-and-comment rulemaking and ultimately adopt the same standards it has

previously designated precedential. The Director could also withdraw the precedential

designations and return to the default of panel-by-panel discretion, unguided by any factor tests,

precedential opinions, or promulgated agency rules or policies. Either would render Plaintiffs’ suit

moot; neither results in any additional information about the applied standards themselves.

       The Court is therefore not persuaded that US Inventor has established organizational

standing, either based on diversion of resources or under an informational injury theory. US

Inventor, like the Patent Owner Plaintiffs, has simply alleged an abstract procedural injury, which

alone does not give rise to the right to sue.
   .
IV.    CONCLUSION

       For the reasons stated herein, the Court concludes that Plaintiffs have not established

standing to pursue this action. Therefore, the Director’s Motion to Dismiss is GRANTED. As the

Court lacks subject-matter jurisdiction, Plaintiffs’ Motion for a Preliminary Injunction is

DENIED. It is hereby ORDERED that this action is DISMISSED WITHOUT PREJUDICE.

       The Clerk of Court is directed to CLOSE this case.

     So ORDERED and SIGNED this 13th day of July, 2021.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE




                                                13
